Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16958174, filed on 06/26/2020. Claims 16-32 are still pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-19, 23-26 and 30-32 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Application Publication No. 2016/0355377 to Husmann (henceforth referred to as Husmann).
Regarding claims 16-19 and 23, Husmann discloses a caliper brake (i.e. Fig. 5) for engaging a rail (i.e. Fig. 1, ref. 103) in an elevator shaft of an elevator system (i.e. Title), the caliper brake comprising: 
a first brake lever (i.e. Fig. 5, ref. 10 on the left) having a first brake pad (Fig. 5, ref. 20) attached to a brake pad end of the first brake lever;
a second brake lever (i.e. Fig. 5, ref. 10 on the right) having a second brake pad (i.e. Fig. 5, ref. 20) attached to a brake pad end of the second brake lever; 
wherein the first brake lever is rotatably mounted at a first mounting point (i.e. Fig. 1, ref. 12) and the second brake lever is rotatably mounted at a second mounting point (i.e. Fig. 1, ref. 12), and wherein the first brake pad and the second brake pad are movable by the first brake lever and the second brake lever relative to one another along an actuation axis (i.e. Fig. 1, up and down axis);  
a tension element movable parallel to the actuation axis and having a first tension element mounting point (i.e. Fig. 1, ref. 11) and a second tension element mounting point (i.e. Fig. 1, ref. 11), wherein a distance between the first tension element mounting point and the second tension element mounting point along the actuation axis is constant; and 
wherein the first brake lever is connected to the tension element between the brake pad end of the first brake lever and the first mounting point at the first tension element mounting point, and wherein the second brake lever is connected to the tension element between the brake pad end of the second brake lever and the second mounting point at the second tension element mounting point. 
Wherein the first tension element point and the second tension element point are spaced apart from one another parallel to the actuation axis (i.e. Fig. 1, ref. 11 and 11). 
Including a closing spring (i.e. Fig. 8, ref. 50) adapted to move the first brake lever and the second brake lever relative to one another to decrease a distance between the first brake pad and the second brake pad along the actuation axis, and wherein the closing spring is arranged between the first brake lever and the second brake lever (i.e. paragraph 0062). 
Wherein the mounting point is arranged stationary with respect to a housing part (i.e. Fig. 5, ref. 102), including an intermediate lever (i.e. Fig. 8, ref. 60/81)  mounted at an intermediate lever mounting point (i.e. Fig. 8, ref. 84), wherein the intermediate lever mounting point is arranged stationary with respect to the housing part, wherein the second brake lever is mounted to the intermediate lever at the second mounting point (i.e. via Fig. 8, ref. 40), wherein the second mounting point is movable relative to the housing part during a rotation of the intermediate lever about the intermediate lever mounting point (i.e. Fig. 7-Fig.8). 
An elevator system comprising an elevator car and at least one caliper brake according to claim 16 arranged on the elevator car (i.e. claim 36: “a caliper brake attached to the elevator car”).
Regarding claims 24-26, and 30-32, Husmann discloses a caliper brake for engaging a rail (i.e. Fig. 1, ref. 103) of an elevator system (i.e. Title), the caliper brake comprising: 
a first brake lever (i.e. Fig. 5, ref. 10 on the left) and a second brake lever (i.e. Fig. 5, ref. 10 on the right); 
a first brake pad (i.e. Fig. 5, ref. 20) attached to a brake pad end of the first brake lever and a second brake pad (i.e. Fig. 5, ref. 20) attached to a brake pad end of the second brake lever;
wherein the first brake lever is mounted at a first mounting point (i.e. Fig. 1, ref. 12) and a second mounting point, and the first brake pad and the second brake pad are movable relative to one another along an actuation axis (i.e. Fig. 1, up and down axis) by the first brake lever and the second brake lever; 
a linear spindle drive (i.e. Fig. 5, ref 92 and paragraph 0069) for moving the first brake lever and the second brake lever relative to one another to change a distance between the first brake pad and the second brake pad along the actuation axis;
a closing spring (i.e. Fig. 6, ref. 50) moving the first brake lever and the second brake lever relative to one another to decrease the distance between the first brake pad and the second brake pad, wherein the linear spindle drive operates to counteract the closing spring to increase the distance between the first brake pad and the second brake pad (i.e. paragraph 0062).
Wherein the linear spindle drive includes a motor (i.e. Fig. 5, ref. 92) and a threaded spindle, the motor acting upon the first brake lever and the second brake lever via the threaded spindle to counteract the closing spring to increase the distance between the first brake pad and the second brake pad (i.e. paragraph 0062), and wherein the threaded spindle is configured to prevent a self-locking effect on the threaded spindle (i.e. via the motor).
Including a housing (i.e. Fig. 5, ref. 102) and an intermediate lever (i.e. Fig. 5, ref. 60/81), wherein the motor acts upon the intermediate lever via the threaded spindle when the motor counteracts the closing spring to increase the distance between the first brake pad and the second brake pad, the closing spring is supported on the housing and is connected to the intermediate lever (i.e. Fig. 3 and 4), and the threaded spindle is connected to the intermediate lever by a linear freewheel.   
Wherein the linear spindle drive operates to readjust the distance between the first brake pad and the second brake pad as attrition of brake linings of the first brake pad and the second brake pad progresses, and including an attrition indicator switch (i.e. Fig. 8, ref. 101) actuated by the linear spindle drive in response to reaching a predefined attrition of the brake linings (i.e. Fig. 8).
Wherein the linear spindle drive operates such that an increase of the distance between the first brake pad and the second brake pad from a closed state (i.e. Fig. 8) of the caliper brake into an open state (i.e. Fig. 7) of the caliper brake occurs with a predefined number of revolutions of the linear spindle drive (i.e. function of spindle drive).
An elevator system (i.e. Title) comprising an elevator car (i.e. claim 36: “a caliper brake attached to the elevator car”) and at least one caliper brake according to claim 24 arranged on the elevator car.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0355377 to Husmann in view of CH 707 833 to Savic (henceforth referred to as Savic).
Regarding claim 20, Husmann does not specifically teach the first and second brake pads are rotatable about an axis on the first and second levers, respectively. However, Savic teaches another caliper brake (i.e. Fig. 1) for use in an elevator (i.e. Title) comprising a first and second brake lever (i.e. Fig. 1, ref. 3e) with first and second brake pads (i.e. Fig. 1, ref. 3b, 4), respectively, wherein the first and second brake pads are rotatable about an axis (i.e. Fig. 1, ref. 3c) on the first and second brake levers, respectively. Savic further teaches this brake pad attachment allows for easier replacement of the brake pads (i.e. Machine translation page 3, lines 13-15: “3c can be loosened and reattached with respect to the leg 3e in a simple manner, thereby exchanging the brake lining carrier 3b with brake pad”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rotatably attached brake pads as taught in Savic in the caliper brake as taught in Husmann to facilitate replacement of the brake pads and there would have been reasonable expectation of success.  
Regarding claims 27-29, Husmann does not specifically teach structures of the spindle drive. However, Savic teaches another caliper brake (i.e. Fig. 1) for use in an elevator (i.e. Title) comprising a spindle motor (i.e. Fig. 1, ref. 7) with a threaded spindle (i.e. Fig. 1, ref. 7a) and a linear freewheel (i.e. Fig. 1, ref. 7c) and a holding brake (i.e. Fig. 1a, ref. 10) cooperating with the motor to at least partially relieve the motor from generating torque in an open state (i.e. Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the spindle motor as taught in Savic in the caliper brake as taught in Husmann to connect the caliper brake levers with a controlled spindle actuator to reset the caliper brake after activation and there would have been reasonable expectation of success.  


Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2018/109020 to Husmann teaches a caliper brake.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654